LOWENSTEIN, Judge,
dissenting.
I respectfully dissent, and would reverse on the basis of witness LeHotta’s answer about knowing the accused from the penitentiary. The entire colloquy on this point is as follows:
[ProsecutorjQ: And while you were here in Kansas City, did you know the defendant in this case, James Riggins?
[LeHotta] A: Yes, ma'am.
Q: And how did you know him?
A: I knew him from, the penitentiary.
Q: Well, let me ask you this: You met him in the past?
A: Yes.
[Defense Counsel]: Your honor, may we approach?
[The following proceedings took place at the bench].
[Defense Counsel]: Your Honor, I move for a mistrial at this time. He just indicated that he met James Riggins in the penitentiary. The whole purpose of our client not testifying was to avoid any reference to his having any criminal conviction. This juror or the jurors have now been advised that he has a criminal record.
[Prosecutor]: Well, I cut him off when I saw it coming. And I had advised him not to get into that. I advised him twice, so I don’t think it’s grounds for a mistrial by any means. And I’m going to move right on, there’s not going to be anything more about it.
[Defense Counsel]: I’m not suggesting you did it on purpose. I know I heard you tell him.
[Prosecutor]: I know.
[Defense Counsel]: He said it anyway. He said it very clearly and expressly. And it just destroyed our — a significant strategic use of my client’s — or the bottom line, is the jury now knows that which we had very purposely tried to avoid, that my client has a penitentiary record. That affects, that’s devastating to our case. And no, I don’t believe a— an instruction to disregard is going to save the prejudice that’s now going to result, and move for mistrial.
Whether solicited or not, even as a onetime statement to the jury which was quickly acted upon, I do not see how the prejudice created of telling the jury the defendant was a prior felon could be erased. Trial courts should be wary of evidence of other crimes due to the highly prejudicial character of such evidence. State v. Helm, 892 S.W.2d 743, 744 (Mo.App.1994). Evidence of other *466crimes should be utilized only when there is strict necessity. Helm, 892 S.W.2d at 744. Testimony of a defendant’s prior days in a penitentiary leads to no other conclusion by the respective jurors except that he had committed a felony, and could “raise a legally spurious presumption of guilt in the minds of the jurors.” State v. Sladek, 835 S.W.2d 308, at 311. (Mo.Banc. 1992).
“The defendant in a criminal case has the right to be tried only for the crime with which he is charged. Evidence of offenses unrelated to the cause on trial violates that right as it may result in a conviction based upon crimes for which the defendant is presently not being tried.” State v. Brooks, 675 S.W.2d 53, 59 (Mo.App.1984). If the unrelated offense has some legitimate tendency to establish that the defendant is guilty of the crime with which he is charged, it may be admissible. Id. In this situation, however, LeHotta’s statement about meeting Riggins in the penitentiary simply does not establish that Riggins murdered Jackie Boydston, the crime for which Riggins is charged. Proof of separate and distinct crimes is inadmissible and constitutes error unless it has some legitimate tendency to establish that the defendant is guilty of the crime with which he is charged. State v. Shaw, 636 S.W.2d 667, 671-672.
Similar results were reached in State v. Goodson, 690 S.W.2d 155 (Mo.App.1985), where appellant contended that the trial court erred in not granting a requested mistrial when the circuit attorney elicited from appellant on cross-examination testimony concerning a crime for which appellant was not charged and not relevant to the crime charged. The court opined that “the dangerous tendency and misleading probative force of this class of evidence require that its admission should be subjected by the courts to rigid scrutiny. Whether the requisite degree of relevancy exists is a judicial question to be resolved in light of the consideration that the inevitable tendency of such evidence is to raise a legally spurious presumption of guilt in the minds of the jurors.” Id. at 158.
“[T]he reversal of convictions so frequently attributed by the public to excessive judicial attention to technicalities is in reality an effort to preserve the rights of all citizens to due process of law as guaranteed by the United States and the Missouri Constitutions.” Goodson, 690 S.W.2d at 155 (Mo.App.1985)(Gaertner, J., concurring).
Although the State argues that the trial court’s instruction to disregard the testimony removes the prejudice, the argument should fail because the testimony about the penitentiary clearly associates Riggins with another crime, separate and distinct from the crime for which he is charged. Although such evidence is admissible to prove the crime charged if it establishes motive, intent, the absence of mistake or accident, common scheme or plan, and identity, none of these exceptions apply in this situation. Even though the testimony was not directly elicited by the prosecutor, and even though the evidence of guilt here was strong, there is or was no way of erasing the effect of the jury hearing that the defendant was a convicted felon. The statement here could have not rung with any more clarity — the defendant had been in the penitentiary; he was a convicted felon. There was nothing indefinite— the defendant had not merely been suspected, arrested, gone uncharged or been acquitted. The defendant was in the penitentiary, where the worst offenders in Missouri are incarcerated. Promptly sustaining the objection and instruction to disregard did not remove the sting.
Based on this error, I would reverse the conviction and remand for a new trial.